DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/19/2011.  Claims 1-3, 5-8, and 10-13 are still pending in the application.

Allowable Subject Matter
Claims 1-3, 5-8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "wherein the processor is configured to compress control management data to be allocated to a sub-channel of a common public radio interface (CPRI), and the communication interface is configured to transmit the compressed control management data to a radio unit through the sub-channel of the CPRI, wherein the processor is configured to select one compression algorithm from a plurality of compression algorithms according to a reference data size, and apply the selected compression algorithm to compress the control management data, and the sub-channel to which the compressed control management data are allocated includes (i) a first flag having information about whether the sub-channel is compressed and (ii) a second flag having information about the selected compression algorithm," as recited in group claims 1-3, 5, and 11-13; and "wherein the communication interface is configured to receive control management data compressed by a master unit through a sub-channel of a common public radio interface (CPRI), and the one or more processors are configured to restore the compressed control management data allocated to the sub-channel of the CPRI wherein the sub-channel to which the compressed control management data are allocated includes (i) a first flag having information about whether the sub-channel is compressed and (ii) a second flag having information about a compression algorithm, and the one or more processors are configured to select the compression algorithm from a plurality of compression algorithms according to the first flag and the second flag, and apply the selected compression algorithm to restore the compressed control management data," as recited in group claims 6-8 and 10, structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 15, 2021